Appeal by the defendant pursuant to CPL 450.10 (5) from an order of the Supreme Court, Queens County (Paynter, J.), dated September 30, 2011, which denied, without a hearing, his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of certain evidence recovered by the police.
Ordered that the order is affirmed.
The Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of clothing of the victim recovered by the police since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had DNA tests been performed (see CPL 440.30 [1-a]; People *891v Gatewood, 105 AD3d 866 [2013]; People v Concepcion, 104 AD3d 442, 443 [2013]; People v Bush, 90 AD3d 945 [2011]; People v Figueroa, 36 AD3d 458, 459 [2007]).
Dillon, J.E, Hall, Austin and Sgroi, JJ., concur.